Exhibit 10.1

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is dated as of
November 20, 2018 by and among WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as administrative agent (“Agent”) for the Lenders
(as defined in the Credit Agreement referred to below), the Lenders party
hereto, STREAMLINE HEALTH SOLUTIONS, INC., a Delaware corporation (“Parent”) and
STREAMLINE HEALTH, INC., an Ohio corporation (“Borrower”).

 

WHEREAS, Borrower, Parent, Agent, and Lenders are parties to that certain Credit
Agreement dated as of November 21, 2014 (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”);

 

WHEREAS, Borrower, Agent and Lenders have agreed to amend the Credit Agreement
in certain respects on the terms and subject to the conditions set forth herein.

 

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

 

1.                                      Defined Terms.  Unless otherwise defined
herein, capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to such terms in the Credit Agreement.

 

2.                                      Amendment.  In reliance upon the
representations and warranties of the Loan Parties set forth herein, and subject
to the satisfaction of the conditions to effectiveness set forth herein, the
Credit Agreement is hereby amended as follows:

 

(a)                                 The table set forth in Section 2.2 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

 

Date

 

Installment Amount

 

December 31, 2018

 

$149,246

 

March 31, 2019

 

$149,246

 

June 30, 2019

 

$149,246

 

September 30, 2019

 

$149,246

 

December 31, 2019

 

$149,246

 

March 31, 2020

 

$149,246

 

 

--------------------------------------------------------------------------------



 

(b)                                 The table set forth in Section 7(a) of the
Credit Agreement is hereby amended and restated in its entirety as follows,
effective retroactively as of October 31, 2018:

 

Applicable Amount

 

Applicable Period

 

$(509,000)

 

For the fiscal quarter ending October 31, 2018

 

$20,000

 

For the 2-quarter period ending January 31, 2019

 

$204,000

 

For the 3-quarter period ending April 30, 2019

 

$180,000

 

For the 4-quarter period ending July 31, 2019

 

$508,000

 

For the 4-quarter period ending October 31, 2019

 

$408,000

 

For the 4-quarter period ending January 31, 2020

 

$562,000

 

For the 4-quarter period ending April 30, 2020 and for the 4-quarter period
ending on each July 31, October 31, January 31 and April 30 thereafter

 

 

(c)                                  Section 7(b) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

(b)                                 Minimum Liquidity.  Maintain Liquidity of at
least (i) $3,500,000 at all times during the period from and after the Fourth
Amendment Closing Date through and including January 31, 2019 and
(ii) $4,000,000 at all times from and after February 1, 2019.

 

(d)                                 Schedule 1.1 of the Credit Agreement is
hereby amended by amending and restating the definition of “Maturity Date” in
its entirety as follows:

 

“Maturity Date” means May 21, 2020.

 

(e)                                  The defined term “Fourth Amendment Closing
Date” is hereby added to Schedule 1.1 to the Credit Agreement in its proper
alphabetical order as follows:

 

“Fourth Amendment Closing Date”  means November 20, 2018.

 

3.                                      Continuing Effect.  Except as expressly
set forth in Sections 2 of this Agreement, nothing in this Agreement shall
constitute a modification or alteration of the terms, conditions or covenants of
the Credit Agreement or any other Loan Document, or a waiver of

 

2

--------------------------------------------------------------------------------



 

any other terms or provisions thereof, and the Credit Agreement and the other
Loan Documents shall remain unchanged and shall continue in full force and
effect, in each case as amended hereby.

 

4.                                      Reaffirmation and Confirmation.  Each
Loan Party hereby ratifies, affirms, acknowledges and agrees that the Credit
Agreement and the other Loan Documents to which it is a party represent the
valid, enforceable and collectible obligations of such Loan Party, and further
acknowledges that there are no existing claims, defenses, personal or otherwise,
or rights of setoff whatsoever with respect to the Credit Agreement or any other
Loan Document.  Each Loan Party hereby agrees that this Agreement in no way acts
as a release or relinquishment of the Liens and rights securing payments of the
Obligations.  The Liens and rights securing payment of the Obligations are
hereby ratified and confirmed by each Loan Party in all respects.

 

5.                                      Conditions to Effectiveness.  This
Agreement shall become effective upon the satisfaction of the following
conditions precedent:

 

(a)                                 Agent shall have received a copy of this
Agreement executed and delivered by Agent, the Lenders and the Loan Parties
(with two (2) original copies of this Agreement to follow within two
(2) Business Days after the date hereof); and

 

(b)                                 no Default or Event of Default shall have
occurred and be continuing on the date hereof or as of the date of the
effectiveness of this Agreement.

 

6.                                      Representations and Warranties.  In
order to induce Agent and Lenders to enter into this Agreement, each Loan Party
hereby represents and warrants to Agent and Lenders that:

 

(a)                                 After giving effect to this Agreement, all
representations and warranties contained in the Loan Documents to which such
Loan Party is a party are true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of this Agreement, as though made on and as of
the date of this Agreement (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date);

 

(b)                                 no Default or Event of Default has occurred
and is continuing; and

 

(c)                                  This Agreement and the Loan Documents, as
amended hereby, constitute legal, valid and binding obligations of such Loan
Party and are enforceable against such Loan Party in accordance with their
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally.

 

3

--------------------------------------------------------------------------------



 

7.                                      Miscellaneous.

 

(a)                                 Expenses.  Borrower agrees to pay on demand
all reasonable costs and expenses of Agent and the Lenders (including reasonable
attorneys’ fees) incurred in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement and all other
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith.  All obligations provided herein shall
survive any termination of this Agreement and the Credit Agreement as amended
hereby.

 

(b)                                 Choice of Law and Venue; Jury Trial Waiver;
Reference Provision.  Without limiting the applicability of any other provision
of the Credit Agreement or any other Loan Document, the terms and provisions set
forth in Section 12 of the Credit Agreement are expressly incorporated herein by
reference.

 

(c)                                  Counterparts.  This Agreement may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. 
Any party delivering an executed counterpart of this Agreement by telefacsimile
or other electronic method of transmission also shall deliver an original
executed counterpart of this Agreement but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Agreement.

 

8.                                      Release; Covenant Not to Sue.

 

(a)                                 In consideration of the agreements of Agent
and Lenders contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Loan Party, on
behalf of itself and its successors, assigns, and its present and former
members, managers, shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents, legal
representatives and other representatives (each Loan Party and all such other
Persons begin hereinafter referred to collectively as the “Releasing Parties”
and individually as a “Releasing Party”), hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and Lenders, and
their successors and assigns, and their present and former shareholders,
members, managers, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents, legal representatives and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, damages and any and
all other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which such Releasing Party may now or hereafter own, hold, have
or claim to have against the Releasees or any of them for, upon, or by reason of
any circumstance, action, cause or thing whatsoever which arises at any time on
or prior to the day and date of this Agreement for or on account of, or in
relation to, or in any way in connection with this Agreement, the Credit
Agreement, or any of the other Loan Documents or any of the

 

4

--------------------------------------------------------------------------------



 

transactions thereunder or related thereto.  For the avoidance of doubt, the
foregoing release is only a release of Claims that exist on or prior to the date
of this Amendment and is not a release of any Claims that may arise in the
future.

 

(b)                                 Each Loan Party understands, acknowledges
and agrees that the release set forth above may be pleaded as a full and
complete defense and may be used as a basis for an injunction against any
action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.

 

(c)                                  Each Loan Party agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth above.

 

(d)                                 Each Releasing Party hereby absolutely,
unconditionally and irrevocably covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any Claim released, remised and
discharged by any Releasing Party pursuant to this Section 8.  If any Releasing
Party violates the foregoing covenant, each Loan Party, for itself and its
successors and assigns, and its present and former members, managers,
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents, legal representatives and other
representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by any Releasee as a result of such violation.

 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

 

STREAMLINE HEALTH SOLUTIONS, INC., a Delaware corporation, as Parent

 

 

 

By:

/s/ Thomas Gibson

 

Name:

Thomas Gibson

 

Title:

Chief Financial Officer

 

 

 

STREAMLINE HEALTH, INC., an Ohio corporation, as Borrower

 

 

 

By:

/s/ Thomas Gibson

 

Name:

Thomas Gibson

 

Title:

Chief Financial Officer

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as Agent
and as a Lender

 

 

 

By:

/s/ Jon Lareau

 

Name:

Jon Lareau

 

 

Its Authorized Signatory

 

Signature Page to Fourth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------